Per Curiam.
The separate defense alleged, facts, ultimate though they may be, which had arisen since the period for which a prior adjudication had been made. It was, therefore, a proper pleading under section 7 of the Rent Laws (as added to Laws of 1920, chap. 136, by Laws of 1921, chap. 434), and the tenants should have been permitted to prove such facts. If the landlord required details of such defense it should have procured the evidentiary facts by way of bill of particulars.
Final order, judgment and order striking out defense reversed and a new trial ordered, with ten dollars costs to appellants, and motion to strike out defense denied.
Present — Bijur, O’Malley and Levy, JJ.; Levy, J., dissents.